internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no 6050i tam-117855-01 cc pa apjp b1 sbse area director of compliance first taxpayer’s name taxpayer’s address taxpayer’s identification no second taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend corporation x corporation y issue whether corporation x and corporation y are required to file information returns in accordance with sec_6050i of the internal_revenue_code code conclusion yes corporation x and corporation y are required to file information returns in accordance with sec_6050i of the code facts corporation x and corporation y each own and manage a fleet of taxicabs that they lease to taxi drivers the taxi drivers generally use part of their daily cash receipts to pay corporation x or corporation y for the rental of the taxicabs a driver usually keeps all monies collected during the shift minus the taxicab rental fee in addition a taxi driver may choose to purchase fuel from a fleet owner generally the taxicab drivers lease the taxicabs in hour shifts each driver signs one lease agreement regardless of the number of times a driver leases a taxi the lease is kept in a file maintained by the fleet owner according to the lease cars are dispatched for hours and drivers are responsible for full lease fees once a car is dispatched to them by the fleet owner the lease also states steady drivers failing to come in or call will be charged for the shift the terms of the lease also state that in no event may this agreement be continued in effect for more than five months from the date hereof the drivers submit daily trip tickets which include information pertaining to the driver mileage and information surrounding each trip including the fare corporation x and corporation y argue that each lease is an individual and separate transaction unrelated to any other lease as such the corporations assert they never receives more than dollar_figure in cash from any one driver for a taxi in a month period as a result neither corporation x nor corporation y have filed information returns for pursuant to sec_6050i the internal_revenue_service service has applied a failure_to_file_penalty under sec_6721 because no reasonable_cause exists for the failure_to_file the required returns law and analysis sec_6050i of the code provides that any person who is engaged in a trade_or_business and who in the course of such trade_or_business receives more than dollar_figure in cash in one transaction or or more related transactions shall make the return described in sec_6050i with respect to such transaction or related transactions at such time as the secretary may by regulations prescribe form_8300 is the form required to comply with this provision in addition sec_1_6050i-1 of the regulations for procedure and administration regulations requires reporting of cash in excess of dollar_figure received by a person for the account of another thus for example a person who collects delinquent accounts_receivable for an automobile dealer must report with respect to the receipt of cash in excess of dollar_figure from the collection of a particular account even though the proceeds of the collection are credited to the account of the automobile dealer ie where the rights to the proceeds from the account are retained by the automobile dealer and the collection is made on a fee-for-service basis sec_1_6050i-1 stipulates that the receipt of multiple cash deposits of cash installment payments or other similar payments or prepayments on or after date relating to a single transaction or two or more related transactions is reported as set forth in sec_1_6050i-1 through b sec_1_6050i-1 continues that if the initial payment is in excess of dollar_figure the recipient must report the initial payment within days of its receipt sec_1_6050i-1 adds that if the initial payment does not exceed dollar_figure then the recipient must aggregate the initial payment and subsequent payments made within one year of the initial payment until the aggregate amount exceeds dollar_figure and report with respect to the aggregate amount within days after receiving the payment that causes the aggregate amount to exceed dollar_figure sec_1_6050i-1 states that in addition to any other required report a report must be made each time that previously unreportable payments made within the month period with respect to a single transaction or two or more related transactions individually or in the aggregate exceed dollar_figure sec_1_6050i-1 defines the term transaction as the underlying event precipitating the payer’s transfer of cash to the recipient the term transaction includes a rental of real or personal_property a transaction may not be divided into multiple transactions in order to avoid reporting under sec_6050i sec_1_6050i-1 defines related transactions as any transaction conducted between a payer or its agent and a recipient of cash in a 24-hour period additionally transactions conducted between a payer or its agent and a cash recipient during a period of more than hours are related if the recipient knows or has reason to know that each transaction is one of a series of connected transactions corporation x and corporation y make several arguments for why the hour taxicab leases are not subject_to the filing_requirements of sec_6050i first_corporation x and corporation y argue that the hour leases are not a series of related transactions for which a corporation would know or have reason to know that the leases are one continuous transaction however the corporations acknowledge it is possible that a specific driver may lease a car for more than one hour shift in succession where the aggregate lease payments would exceed dollar_figure the corporations argue that the lease arrangements with the drivers do not require any firm or extended commitment by the drivers the corporation or the driver may terminate the lease agreement at any time therefore each lease is considered a separate and unrelated to any prior or subsequent lease as stated above sec_6050i requires that any person engaged in a trade_or_business who receives more than dollar_figure cash in one transaction or two or more related transactions shall file information returns sec_1_6050i-1 of the regulations defines the term transaction as including the rental of personal_property as a result the lease or rental of a taxicab is a transaction related transactions include transactions conducted between a payer and a cash recipient during a period of more than hours if the recipient knows or has reason to know that each transaction is one of a series of connected transactions sec_1_6050i-1 in this case the lease itself contains language indicating that the hour shifts are related transactions first the lease uses the phrase steady driver second the lease contains a clause that the agreement will not exceed five months in addition the driver signs only one lease regardless of the number of times the driver leases a taxi the driver then submits daily trip tickets which all relate to the one lease agreement on file all of the above facts indicate the parties’ intent to establish a continuous relationship accordingly the corporation x and corporation y know or have reason to know that the leases are connected transactions corporation x and corporation y also argue that sec_6050i does not apply to them because the primary purpose of sec_6050i was to prevent transactions involving large quantities of cash from assisting smugglers and drug dealers in laundering profits from illegal activities however according to the legislative_history sec_6050i was added to the code to increase income_tax reporting and to reduce debt for the service estimated that taxpayers filing returns failed to report dollar_figure billion of income and non- filers failed to report dollar_figure billion see deficit_reduction_act_of_1984 s rep no v pincite these numbers reduced revenue receipts by dollar_figure billion of that number dollar_figure billion resulted from unreported income connected with illegal activities id therefore while congress enacted sec_6050i to aid in preventing money laundering the main purpose of sec_6050i was to increase income_tax reporting finally corporation x and corporation y argue that tracing cash at this stage would not assist in the reporting of taxi driver’s income however the reporting of cash received from drivers may lead to more accurate reporting by the drivers therefore accomplishing the purpose based on the above analysis corporation x and corporation y are subject_to the filing_requirements of sec_6050i of the code a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
